 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIGUEL SANCHEZ,                                     Case No. 3:19-cv-01707-BAS-JLB
     CDCR #AC‒8280,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT
                          vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
     WEBSTER, Correctional Officer;                      § 1915A(b) AND FOR FAILING
15   GROUD, Correctional Officer;                        TO PROSECUTE IN COMPLIANCE
     C. AYALA, Correctional Officer;                     WITH COURT ORDER
16
     J. GARCIA, Correctional Officer;                    REQUIRING AMENDMENT
17   Sgt. DURAN,
18                                   Defendants.
19
20
21         On September 7, 2019, Plaintiff Miguel Sanchez, while incarcerated at Richard J.
22   Donovan Correctional Facility in San Diego, California, and proceeding pro se, filed a civil
23   rights action pursuant to 42 U.S.C. § 1983. (See “Compl.,” ECF No. 1.) Plaintiff claimed
24   several correctional officials entered his cell on August 28, 2019, August 31, 2019, and
25   September 1, 2019, “trashed” his personal property and “stole” or “destroy[ed] [his]
26   confidential court legal mail” in retaliation for a CDCR 602 inmate appeal he filed in
27   December 2018. (Id. at 1‒5.)
28   ///
                                                     1
 1   I.    Procedural History
 2         On November 22, 2019, the Court granted Plaintiff’s Motion to Proceed In Forma
 3   Pauperis (“IFP”), but dismissed his Complaint sua sponte for failing to state claim pursuant
 4   to 28 U.S.C. § 1915(e)(2) and § 1915A(b). (See ECF No. 3.) Plaintiff was notified of his
 5   pleading deficiencies and was ordered to file an Amended Complaint on or before January
 6   6, 2020. (Id. at 5‒11.) Plaintiff was also warned that failure to amend would result in the
 7   dismissal of his case. (Id. at 11); see Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005)
 8   (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a district
 9   court may convert the dismissal of the complaint into a dismissal of the entire action.”)).
10         Plaintiff did not file an Amended Complaint by January 6, 2020, nor has he filed a
11   request for an extension of time. “The failure of the plaintiff eventually to respond to the
12   court’s ultimatum—either by amending the complaint or by indicating to the court that [he]
13   will not do so—is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v.
14   Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
15   II.   Conclusion and Order
16         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
17   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant
18   to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and his failure to prosecute as required by
19   Court’s November 22, 2019 Order requiring amendment. The Court further CERTIFIES
20   that an IFP appeal would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3) and
21   DIRECTS the Clerk to enter a final judgment of dismissal and close the file.
22         IT IS SO ORDERED.
23
24   DATED: January 22, 2020
25
26
27
28
                                                   2
